Title: To James Madison from Charles Pinckney, 18 February 1812
From: Pinckney, Charles
To: Madison, James


Dear Sir
February 18 1812 In Charleston
I had the honour to recieve your polite & friendly favour of the 10th: ultimo & shall do myself the pleasure to write you more at length as soon as I see the Course our public affairs will take after you hear from Europe. My object at present is to mention the death of Judge Bee the Judge of this district, & to recommend John D Heath Esquire to fill his place, a Gentleman of the Bar of this State of very finished & extensive legal knowledge & abilities & who I am sure will do honour to the appointment should it be conferred on him.
I avail myself of this Opportunity to renew to you my best Wishes for your honour & happiness. I recieved on thursday a letter from Mr Jefferson & it gave me great pleasure to see by it how happy he is, & that he is descending the Vale of life just in the Way that every great & good man would wish; & that at the End of your political labours You may do the same is the ardent Wish of dear sir with the greatest regard & most affectionate respect dear sr Yours Truly
Charles Pinckney
